19-3732, 19-3820
Meadows v. United Services, Inc.

                      United States Court of Appeals
                         For the Second Circuit

                                      August Term 2019

                                   Submitted: April 22, 2020
                                    Decided: June 26, 2020

                                     Nos. 19-3732, 19-3820


                               MICHAEL MATTHEW MEADOWS,

                                      Plaintiff-Appellant,

                                               v.

                                    UNITED SERVICES, INC.,

                                      Defendant-Appellee.



                               MICHAEL MATTHEW MEADOWS,

                                      Plaintiff-Appellant,

                                               v.

                                   DAY KIMBALL HOSPITAL,

                                      Defendant-Appellee.
                  Appeals from the United States District Court
                          for the District of Connecticut
              Nos. 19-cv-1585, 19-cv-1586, Jeffrey Alker Meyer, Judge.



Before: CALABRESI, WESLEY, AND SULLIVAN, Circuit Judges.

       Plaintiff-Appellant Michael Meadows, pro se, moves for in forma pauperis
status, for the appointment of counsel, and for a “writ of certiorari” in connection
with his appeals from the sua sponte dismissals of his suits against Defendants-
Appellees United Services, Inc. and Day Kimball Hospital for alleged violations of
his First and Ninth Amendment rights and the Health Insurance Portability and
Accountability Act (“HIPAA”). The district court (Jeffrey Alker Meyer, J.)
dismissed Meadows’ suits, determining that he could not sue private actors for
violating his constitutional rights and that HIPAA does not provide a private
cause of action. We conclude that Meadows’ appeals lack an arguable basis either
in law or in fact and therefore dismiss the appeals and deny his motions. In
reaching this determination, we hold that there is no private cause of action under
HIPAA, express or implied.

      APPEALS DISMISSED. MOTIONS DENIED.

                                Michael Matthew Meadows, pro se, Putnam,
                                Connecticut.

PER CURIAM:

      Plaintiff-Appellant Michael Meadows, pro se, moves for in forma pauperis

status, for the appointment of counsel, and for a “writ of certiorari” for this Court

to review documents in the district court record in connection with his appeals

from the sua sponte dismissals of his suits against Defendants-Appellees United

Services, Inc. and Day Kimball Hospital (together, “Defendants”). Meadows

                                         2
alleged that Defendants violated his First and Ninth Amendment rights and the

Health Insurance Portability and Accountability Act (“HIPAA”) by visiting his

home to conduct a welfare check accompanied by police officers, sharing

information about his mental health status, and “coercing” him to participate in

an outpatient treatment program.      The district court (Meyer, J.) dismissed

Meadows’ suits, determining that he could not sue private actors for violating his

constitutional rights and that HIPAA does not provide a private cause of action.

We conclude that Meadows’ appeals lack an arguable basis either in law or in fact

and therefore dismiss the appeals and deny his motions.         In reaching this

determination, we hold that there is no private right of action under HIPAA,

express or implied.


                                I. BACKGROUND


      Meadows brought suit against Defendants claiming that they violated his

First and Ninth Amendment rights, those rights established in the Constitution’s

preamble, and HIPAA in two separate but intertwined actions arising from

Defendants’ provision of mental health services to him. Meadows, who had been

receiving outpatient behavioral health treatment at Day Kimball Hospital for over

nine years, alleged that two United Services employees visited his home,


                                        3
accompanied by two Putnam Police Department officers, to conduct a wellness

check after Meadows sent “texts of poetry and story telling” to his brother and

sister. Complaint at 6, Meadows v. United Services, Inc., No. 19-cv-1586 (JAM) (D.

Conn. Oct. 8, 2019). He maintains that United Services conducted this assessment

without his permission and without explaining the reasons for it, displayed

“extreme prejudice” toward him, and violated HIPAA by disclosing his protected

health information (“PHI”) to Day Kimball Hospital. Id. at 5. He also alleges that

non-defendant individuals affiliated with Day Kimball Hospital “shared and

acted upon illegally obtained PHI from United Service[s], Inc.” Complaint at 4,

Meadows v. Day Kimball Hosp., No. 19-cv-1585 (JAM) (D. Conn. Oct. 8, 2019).

According to Meadows, the disclosure of his PHI led to a nurse at Day Kimball

Hospital’s outpatient behavioral health program “coercing” his participation in a

day treatment program. Id. at 9. Meadows further claims that Day Kimball

Hospital did not allow him “to have [a] say in [his] medication continuation.” Id.

at 3.


        The district court ordered Meadows to show cause why his suits should not

be dismissed, explaining that (1) Defendants appeared to be private actors and

thus that they could not be sued for allegedly violating Meadows’ constitutional


                                        4
rights; and (2) there is no private cause of action under HIPAA. Meadows

responded but did not address the district court’s concerns; he instead largely

repeated the allegations in his complaints and attached a brief setting forth his

contentions in greater detail. The district court dismissed the cases, reasoning that

Meadows’ responses failed to address why dismissal was not warranted or

demonstrate how the complaints alleged facts that gave rise to plausible grounds

for relief.


       Meadows timely appealed the dismissals and now moves for in forma

pauperis status, for the appointment of counsel, and for a “writ of certiorari” for

this Court to review documents in the district court record.


                                    II. DISCUSSION


       We review de novo “a district court’s sua sponte dismissal of a complaint for

failure to state a claim.” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013). “It

is well established that the submissions of a pro se litigant must be construed

liberally and interpreted to raise the strongest arguments that they suggest.”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and emphasis omitted). “Nonetheless, a pro se complaint must

state a plausible claim for relief.” Hogan v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013).

                                           5
We have inherent authority to dismiss an appeal “where it lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).


              A. Meadows Fails to Plausibly Allege that Defendants
                          Engaged in State Action

      Although Meadows, proceeding pro se, does not mention the authority

under which he seeks damages from Defendants, the Court construes his

constitutional claims to be made under 42 U.S.C. § 1983. “Because the United

States Constitution regulates only the Government, not private parties, a litigant

claiming that his constitutional rights have been violated must first establish that

the challenged conduct constitutes state action.” Fabrikant v. French, 691 F.3d 193,

206 (2d Cir. 2012) (internal quotation marks omitted). “A plaintiff pressing a claim

of [a] violation of his constitutional rights under § 1983 is thus required to show

state action.” Id. (internal quotation marks omitted).       “State action requires

both . . . the exercise of some right or privilege created by the State . . . and” the

involvement of “a person who may fairly be said to be a state actor.” Flagg v.

Yonkers Sav. & Loan Ass’n, FA, 396 F.3d 178, 186 (2d Cir. 2005) (internal quotation

marks and brackets omitted).


      Meadows’ § 1983 claims fail because he does not plausibly allege that

Defendants engaged in state action.         Put simply, none of the conduct that
                                           6
Meadows pleads is “fairly attributable to the state.” Fabrikant, 691 F.3d at 207

(internal quotation marks omitted). First, though Meadows does assert that two

police officers accompanied the United Services employees who came to his home

to conduct a welfare check, the mere fact that a private actor received police

assistance is not sufficient to transform that private actor’s conduct into state

action for § 1983 purposes. See Ginsberg v. Healey Car & Truck Leasing, Inc., 189 F.3d
268, 272 (2d Cir. 1999) (explaining that a legitimate request for assistance does not

render a private actor “jointly engaged” in law enforcement conduct). Second,

while Meadows claims that Defendants coerced him into participating in an

outpatient treatment program, he pleads no facts that would establish that

Defendants’ conduct amounted to state action. See McGugan v. Aldana-Bernier, 752
F.3d 224, 229–31 (2d Cir. 2014) (holding that a private hospital’s involuntary

commitment of a patient was not state action, even though the hospital received

state funding and was subject to extensive state regulation).


      Accordingly, because Meadows cannot raise a non-frivolous argument on

appeal that Defendants violated his constitutional rights under § 1983, we dismiss

Meadows’ appeals of the district court’s sua sponte dismissals of those claims.




                                          7
               B. There Is No Private Cause of Action Under HIPAA


         Meadows alleges that Defendants violated HIPAA by sharing his PHI.

Whether Meadows may assert these claims depends on whether there is a private

cause of action under HIPAA. Although we have not addressed this issue in a

precedential decision, see Bond v. Conn. Bd. of Nursing, 622 F. App’x 43, 44 n.2 (2d

Cir. 2015), all other circuits to have considered the question have held that there is

no private cause of action under HIPAA, express or implied, see Faber v. Ciox

Health, LLC, 944 F.3d 593, 596–97 (6th Cir. 2019); Stewart v. Parkview Hosp., 940 F.3d
1013, 1015 (7th Cir. 2019); Dodd v. Jones, 623 F.3d 563, 569 (8th Cir. 2010); Wilkerson

v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th Cir. 2010); United States v. Streich, 560 F.3d
926, 935 (9th Cir. 2009); Acara v. Banks, 470 F.3d 569, 570–71 (5th Cir. 2006). We

agree.


         HIPAA prohibits the disclosure of medical records without a patient’s

consent. See 42 U.S.C. §§ 1320d-1 to 1320d-7. But the statute does not expressly

create a private cause of action for individuals to enforce this prohibition. Instead,

HIPAA provides for penalties to be imposed by the Secretary of the Department

of Health and Human Services. Id. § 1320d-5(a)(1). Nor does the statute imply a

private cause of action. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1855–56 (2017). By


                                           8
delegating enforcement authority to the Secretary of the Department of Health and

Human Services, the statute clearly reflects that Congress did not intend for

HIPAA to create a private remedy. See 42 U.S.C. § 1320d-3, § 1320d-5; Alexander v.

Sandoval, 532 U.S. 275, 290 (2001) (“The express provision of one method of

enforcing a substantive rule suggests that Congress intended to preclude others.”).

Accordingly, because HIPAA confers no private cause of action, express or

implied, we must dismiss Meadows’ claims.


                                 III. CONCLUSION


      For the foregoing reasons, we DISMISS Meadows’ appeals because they lack

an arguable basis either in law or in fact, and DENY his motions to proceed in

forma pauperis, for the appointment of counsel, and for a “writ of certiorari.”




                                         9